United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Huntington, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 10-2355 &
10-2362
Issued: August 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 20, 2010 appellant filed a timely appeal of a June 28, 2010 decision of the
Office of Workers’ Compensation Programs, which denied his request for disability for the
period October 17 to 31, 2009. Appellant also appealed from a May 4, 2010 OWCP decision
that denied disability for the period October 5 to 16, 2009.1 Pursuant to the Federal Employees’
Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.

1

The record contains a June 10, 2010 decision, in which OWCP denied appellant’s request for carpal tunnel
release surgery. Appellant has not appealed this decision.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish that he was disabled
for the periods October 5 to 16 and October 17 to 31, 2009, as a result of his employment-related
conditions.
FACTUAL HISTORY
On August 28, 2008 appellant, then a 51-year-old nurse, filed a traumatic injury claim
alleging that on that date, he injured his left wrist, forearm and aggravated a preexisting injury to
his low back while trying to catch boxes of copier paper that fell from a cart. He stopped work
and returned to full duty on September 8, 2008.3 On October 15, 2008 OWCP accepted the
claim for sprain of the back in the lumbar region. On July 7, 2009 it accepted left carpal tunnel
syndrome and lesion of the left ulnar nerve.4
Appellant received treatment from Dr. Mark S. Calfee, a chiropractor. On July 24, 2009
Dr. Calfee requested additional treatment and authorization for an electromyogram/nerve
conduction velocity (EMG/NCV) study. He continued to treat appellant and recommend
conservative care.
In an August 5, 2009 report, Dr. David L. Caraway, a Board-certified anesthesiologist
and pain management specialist, noted that the lumbar magnetic resonance imaging (MRI) scan
disclosed disc bulges at L2-3, L3-4 and L4-5. He recommended epidural spinal injections as
well as an upper extremity EMG. On August 7, September 2 and 15 and October 22, 2009
Dr. Caraway treated appellant with lumbar epidural steroid injections.
In a September 16, 2009 report, Dr. Calfee noted that appellant had left shoulder pain and
significant low back pain. He advised that appellant continued to present with positive and
subjective findings. Dr. Calfee recommended that because of the “ongoing nature” of his
condition, appellant perform work-related activities from home until he was able to return to
work on a full duty schedule without restrictions. He indicated that the period of time should
extend through the end of October with a return to work date of November 2, 2009. Dr. Calfee
advised that, if appellant’s condition improved, he would be released to full duty at the
appropriate time.

3

Appellant sustained a prior work-related injury on July 5, 2006 when a patient grabbed his left wrist. Under file
number xxxxxxx478 OWCP accepted the conditions left forearm sprain, left wrist sprain, left carpal tunnel
syndrome, left ulnar nerve lesion, left wrist tenosynovitis and left ulnar nerve injury. This claim is not before the
Board on the present appeals.
4

On May 28, 2009 OWCP referred appellant for a second opinion, along with a statement of accepted facts, a set
of questions and the medical record to Dr. Edward G. Fisher, a Board-certified orthopedic surgeon. In a June 30,
2009 report, Dr. Fisher noted appellant’s history of injury and treatment. He examined appellant and diagnosed left
carpal tunnel syndrome and left ulnar neuropathy. Dr. Fisher opined that appellant could work full time with
restrictions as to repetitive wrist movement and lifting.

2

On October 14, 2009 appellant submitted a Form CA-7 requesting wage-loss
compensation for disability for the period October 5 to 16, 2009. The employing establishment
advised that he had been off work since July 2, 2009.
By letter dated October 20, 2009, OWCP informed appellant of the evidence needed to
support his claim of disability from October 5 to 16, 2009 and requested that he submit such
evidence within 30 days.
In a report dated October 29, 2009, Dr. Luis E. Bolano, a Board-certified orthopedic
surgeon diagnosed carpal tunnel and cubital tunnel syndrome. He advised that appellant needed
surgery for his left carpal tunnel and ulnar conditions. Dr. Bolano noted that appellant was
working full time.
On October 27, 2009 appellant submitted a Form CA-7 requesting wage-loss
compensation for disability for the period October 17 to 31, 2009.
In a report dated November 2, 2009, Dr. Calfee advised that appellant continued to have
low back pain with radicular symptoms into the left lower extremity with associated muscle
spasticity. Appellant also experienced pain and loss of function of the left upper extremity with
associated neuropathy and associated dysfunction of the hand. Dr. Calfee noted that appellant
was on temporary total disability for an extended period and released to return to work effective
November 2, 2009 with restrictions. In a separate report also dated November 2, 2009, he
explained that appellant presented with restricted range of motion in the lumbopelvic region with
diminished reflexia in the left patella at plus one. Dr. Calfee noted that the right patella and
Achilles reflexes were within normal limits, a positive Valsalva response and Bechterew on the
left, and straight leg raising in the supine posture of approximately 30 degrees with associated
lumbosacral pain.
He stated that appellant had been disabled from July 7 through
November 1, 2009.
In a report dated November 5, 2009, Dr. Caraway noted that appellant reported left-sided
low back pain in the left leg, foot, left arm, elbow and hand pain. He diagnosed sprain/strain of
the back and lumbar region, carpal tunnel syndrome and ulnar nerve.
In a letter dated November 12, 2009, OWCP requested additional information. It noted
that clarification was required as to why appellant was unable to go to work, but able to perform
his duties at home.
By decision dated November 25, 2009, OWCP denied appellant’s claim for
compensation for the period October 5 to 16, 2009 due to insufficient medical evidence. It also
found that Dr. Calfee did not diagnose a spinal subluxation based on x-ray.
In a letter dated December 4, 2009, appellant’s representative requested a telephone
hearing, which was held on March 5, 2010. During the hearing, appellant stated that he fell at
work on July 6, 2009 and stopped through October 2009.
He returned to work in
November 2009 after using all of his accrued annual and sick leave. Appellant’s representative
advised that he would file a CA-1 regarding the July 2009 fall at work as it was a new
intervening incident.
3

By decision dated December 9, 2009, OWCP denied appellant’s claim for compensation
for the period from October 17 to 31, 2009. It found the medical evidence did not establish his
disability for this period. OWCP also found that Dr. Calfee was not a physician as he did not
diagnose any spinal subluxation.
In a report dated December 10, 2009, Dr. Bolano diagnosed carpal tunnel syndrome and
ulnar nerve neuropathy and advised that appellant was currently being treated for his August 28,
2008 work-related injury. He noted that appellant “was off work until November 2[, 2009] due
to the exacerbation of his symptoms: Constant numbness and tingling of left fingers, constant
and severe burning pain from left elbow down to left wrist, constant and severe pain around left
scapula and limited range of motion of the left upper extremity.” Dr. Bolano noted that surgery
was delayed due to a delay in approval of physical therapy.
On December 11, 2009 OWCP received a letter from appellant addressing the reasons for
his disability.
In a letter dated December 21, 2009, appellant’s representative requested a telephonic
hearing, which was held on March 23, 2010. In a February 19, 2010 report, Dr. Calfee noted
appellant’s history and findings on examination. X-rays of appellant’s lumbar spine revealed
spinal biomechanical alterations, facet tropism at L4-L5 and L5-S-1, facet arthrosis at the lower
lumbar spine and there was mild spondylosis present throughout. Dr. Calfee diagnosed
subluxation of the lower lumbar spine with associated sprain/strain injury and radiculitis. He
opined that the wrenching nature of appellant’s injury resulted in rotational malposition of the
lower lumbar spinal segments. Dr. Calfee noted that due to the ongoing nature of his condition
and continued positive subjective and objective findings, appellant’s treatment was extended
beyond the initial eight-week program of care. He opined that appellant required ongoing
treatment of the low back and left upper extremity due to the injuries sustained. Dr. Calfee
indicated that appellant was released to return to work. He noted that sitting for long periods,
bending and twisting of the waist, repetitive motion to the left wrist and reaching over the head
was not recommended. Dr. Calfee indicated that appellant could not lift more than 25 pounds.
In a May 4, 2010 decision, OWCP’s hearing representative affirmed the November 25,
2009 decision. In a June 28, 2010 decision, another OWCP hearing representative affirmed the
December 9, 2009 decision.
LEGAL PRECEDENT
The term disability as used in FECA means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.5 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.6 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
5

See 20 C.F.R. § 10.5(f).

6

Paul E. Thams, 56 ECAB 503 (2005); W.D., Docket No. 09-658 (issued October 22, 2009).

4

compensation for any loss of wage-earning capacity resulting from such incapacity.7 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employee’s to self-certify their disability and entitlement to
compensation.8
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.9 The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consists only of a repetition of the employee’s
complaints that he or she hurt too much to work, without objective signs of disability being
shown, the physician has not presented a medical opinion on the issue of disability or a basis for
payment of compensation.10 The Board has held that a medical opinion not fortified by medical
rationale is of little probative value11
ANALYSIS
Appellant claimed disability from October 5 to 16 and 17 to 31, 2009 as being due to his
August 28, 2008 work injury. He provided several medical reports but they do not support his
claim for total disability as a result of the accepted employment injuries. The Board also notes
that, on July 6, 2009, appellant indicated that he fell at work and stopped. His representative is
in the process of filing a separate traumatic injury claim for that event. None of the medical
reports submitted by appellant addressed this subsequent injury and its impact on a claim for
disability after this period.
The evidence includes several reports from appellant’s treating chiropractor, Dr. Calfee.
Section 8101(2) of FECA12 provides that the term “physician” includes chiropractors only to the
extent that their reimbursable services are limited to treatment consisting of manual manipulation
of the spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation
by the Secretary.13 As Dr. Calfee provided a diagnosis of a subluxation from x-ray in his
February 19, 2010 report, he is considered a physician under FECA with regard to treatment of
appellant’s lumbar spine. He is not a physician with regard to other accepted conditions, such as
disorders of the wrists or upper extremities.14 In a February 19, 2010 report, Dr. Calfee advised
that the wrenching nature of appellant’s injury resulted in rotational malposition of the lower
7

Id.

8

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

10

John L. Clark, 32 ECAB 1618 (1981).

11

See George Randolph Taylor, 6 ECAB 986, 988 (1954).

12

5 U.S.C. § 8101(2).

13

See 20 C.F.R. § 10.311.

14

George E. Williams, 44 ECAB 530, 534 (1993).

5

lumbar spinal segments and that the ongoing nature of appellant’s condition along with
continued positive subjective and objective findings, required ongoing treatment beyond the
initial eight weeks of care. He released appellant to work with restrictions. This report is of
limited probative value as Dr. Calfee did not address how the accepted lumbar condition from
the August 28, 2008 injury caused disability on the claimed dates in 2009. He also did not show
an awareness of the July 6, 2009 fall at work or address its impact on appellant’s condition. It is
well established that medical reports must be based on a complete and accurate factual and
medical background and medical opinions based on an incomplete or inaccurate history are of
little probative value.15
In a September 16, 2009 report, Dr. Calfee recommended that, because of the “ongoing
nature” of his condition, appellant should perform his work-related activities from home until
which time he was able to return to work on a full duty schedule with no restrictions. He noted
that appellant should return to work November 2, 2009. In reports dated November 2, 2009,
Dr. Calfee advised that appellant continued to have low back pain with radicular symptoms into
the left lower extremity with associated muscle spasticity. He also related that appellant
experienced pain and loss of function of the left arm and hand. Dr. Calfee found that appellant
was disabled and released him to work effective November 2, 2009 with restrictions. He
explained that appellant presented with restricted range of motion in the lumbopelvic region with
diminished reflexia in the left patellar at plus one. OWCP requested that Dr. Calfee clarify his
opinion as to why appellant could only perform work at home as opposed to at the employing
establishment but Dr. Calfee did not provide a response. The Board finds that Dr. Calfee did not
provide a reasoned medical opinion addressing how appellant’s lumbar condition from the
August 28, 2008 injury caused total disability during the claimed periods. His opinion is of
limited probative value and insufficient to establish appellant’s claim.
In a report dated October 29, 2009, Dr. Bolano, diagnosed carpal tunnel and cubital
tunnel syndrome and noted that appellant needed surgery for his left carpal tunnel and ulnar
conditions. However, he indicated that appellant was working full time. This report does not
support disability for the aforementioned period. In his December 10, 2009 report, Dr. Bolano
diagnosed carpal tunnel syndrome and ulna nerve neuropathy and advised that appellant was
currently being treated for his August 28, 2008 work-related injury. He noted that appellant
“was off work until November 2[, 2009] due to the exacerbation of his symptoms” that he listed.
The Board notes that this report contradicts Dr. Bolano’s earlier report in which he advised that
appellant was working full time and there is no indication that he is aware of the July 6, 2009 fall
as he did not address its impact on appellant’s condition. Furthermore, Dr. Bolano does not
otherwise provide a rationalized explanation regarding why the August 28, 2008 injury caused
total disability during the claimed periods. Thus, it is of limited probative value.
Appellant also submitted treatment records from Dr. Caraway. The records are
insufficient to establish the claim as Dr. Caraway did not specifically address how the August 28,
2008 injury caused total disability during the claimed periods at issue. Likewise, other reports

15

Douglas M. McQuaid, 52 ECAB 382 (2001).

6

submitted by appellant also did not address whether his accepted condition caused disability for
the claimed periods.16
Although appellant alleged that he was disabled for the periods October 5 to 16 and
October 17 to 31, 2009, due to his accepted August 28, 2008 employment injury, the medical
evidence of record does not establish that his claimed disability during the above timeframes was
related to his accepted employment injuries. The Board finds that appellant has failed to submit
rationalized medical evidence establishing that his claimed disability was causally related to his
accepted employment injury and thus, he has not met his burden of proof.
CONCLUSION
The Board finds that appellant failed to establish that he was disabled for the periods
October 5 to 16 and October 17 to 31, 2009, as a result of his employment-related conditions.
ORDER
IT IS HEREBY ORDERED THAT the June 28 and May 4, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

See J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
K.W., 59 ECAB 271 (2007).

7

